Exhibit 10.18

 

AMENDMENT

TO SUBSCRIPTION AGREEMENT

 

THIS AMENDMENT TO SUBSCRIPTION AGREEMENT (this “Amendment”) is dated as of
May 7, 2015 and is entered into by and among General Maritime Corporation
(“Issuer”), OCM Marine Holdings TP, L.P. (“Oaktree”) and ARF II Maritime Equity
Co-Investors LLC (the “Shareholder”), and is made with reference to that certain
Subscription Agreement, dated as of June 25, 2014 by and among the Issuer,
Oaktree and the Shareholder (the “Subscription Agreement”). Capitalized terms
used, but not defined herein, shall have the meaning given in the Subscription
Agreement.

 

RECITALS

 

WHEREAS, the parties to this Amendment (i) constitute the requisite parties to
the Subscription Agreement required to amend the Subscription Agreement and
(ii) desire to provide their written consent to amend and modify the
Subscription Agreement as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I. AMENDMENTS TO SUBSCRIPTION AGREEMENT

 

A.            Section 1(f) of the Subscription Agreement is hereby amended and
restated in its entirety as follows:

 

“Notwithstanding anything to the contrary in the Shareholders’ Agreement or the
Charter, except in connection with an Approved Sale (as defined in the Charter)
and except as otherwise consented to by the Issuer, (a) from the date hereof
through the consummation of the first underwritten public offering by the Issuer
registered under the Securities Act after May 17, 2012 (the “IPO”), the
Purchaser shall not, and each of its respective transferees and any subsequent
transferees shall not, directly or indirectly, transfer, sell, assign or
otherwise dispose of any interest in any Issued Shares to any Competitor, and
each transferee of any Issued Shares shall, concurrent with and as a condition
precedent to, any transfer of Issued Shares, execute and deliver to the Issuer a
joinder agreement to this Section 1(f), and (b) at any time following the
consummation of the IPO, the Purchaser shall not, and each of its respective
transferees and any subsequent transferees shall not, directly or indirectly,
transfer, sell, assign or otherwise dispose of any interest in any Issued Shares
to any person known by the Purchaser, each of its respective transferees and any
subsequent transferees, as the case may be, to be a Competitor.”

 

B.            Section 3(e) of the Subscription Agreement is hereby amended by
deleting the first paragraph thereof in its entirety and replacing it as
follows:

 

--------------------------------------------------------------------------------


 

“Purchaser understands that, except as otherwise consented to by the Issuer, the
Issued Shares and any securities issued in respect of or exchange for the Issued
Shares may bear one or all of the following legends:”

 

C.            Section 5 of the Subscription Agreement is hereby amended and
restated in its entirety as follows:

 

“Reserved”

 

SECTION II. MISCELLANEOUS

 

A.    Reference to and Effect on the Subscription Agreement.

 

i.                  On and after the date hereof, each reference in the
Subscription Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Subscription Agreement shall mean and be a
reference to the Subscription Agreement as amended by this Amendment.

 

ii.               Except as specifically amended by this Amendment, the
Subscription Agreement shall remain in full force and effect and is hereby
ratified and confirmed.

 

B.            Consent. In addition to the other agreements set forth herein, by
entering into this Amendment, the Shareholder consents, including pursuant to
Section 10(f) of the Subscription Agreement, to any amendments, modifications or
waivers of or in respect of the Subscription Agreement set forth herein. Entry
by a person into this Amendment shall not be deemed to be an admission by any
person that the Shareholder’s consent was needed for the effectiveness of this
Amendment.

 

C.            Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

D.            Applicable Law, Miscellaneous. THIS AMENDMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE. THE
PROVISIONS OF SECTIONS 7, 8 AND 9 OF THE SUBSCRIPTION AGREEMENT ARE INCORPORATED
BY REFERENCE HEREIN AND MADE A PART HEREOF, MUTATIS MUTANDIS.

 

E.             Counterparts. This Amendment may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, and all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic transmission
(e.g., a “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

[Remainder of this page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered, all as of the date first set forth above.

 

 

ISSUER:

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

/s/ [Illegible]

 

Name:

 

 

Title:

 

 

[Signature Page to Amendment to Subscription Agreement]

 

--------------------------------------------------------------------------------


 

OAKTREE:

 

OCM MARINE HOLDINGS TP, L.P.

 

By: OCM Marine GP CTB, Ltd.

 

Its: General Partner

 

 

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

 

 

By:

/s/ Amy Rice

 

Name:

Amy Rice

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Adam Pierce

 

Name:

Adam Pierce

 

Title:

Managing Director

 

 

[Signature Page to Amendment to Subscription Agreement]

 

--------------------------------------------------------------------------------


 

ARF II MARITIME EQUITY CO-INVESTORS

LLC

 

 

By:

/s/ Timothy J. Hart

 

 

Name: Timothy J. Hart

 

 

Title: Vice President, Secretary & General Counsel

 

 

[Signature Page to Amendment to Subscription Agreement]

 

--------------------------------------------------------------------------------